Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 1-12 and 23 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
”a number of emissive material elements provided in the nanoscale hole, wherein the light emitting diode is structured such that responsive to forward bias conditions being applied to the light emitting diode a 2D electron gas forms at an interface of the electron supply/transport layer and the insulating layer and is injected into the number of emissive material elements at a periphery of the nanoscale hole”

when considered along with the rest of the device  distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device includes either of: 
a.  a number of emissive material elements provided in a specific nanoscale hole, wherein a specific light emitting diode is structured such that responsive to forward bias conditions being applied to the light emitting diode a 2D electron gas forms at an interface of a specific electron supply/transport layer and a specific insulating layer and is injected into the number of emissive material elements at a periphery of the nanoscale hole.  

As to claim 1, the office notes that the prior art of record does not show the limitations “a number of emissive material elements provided in the nanoscale hole, wherein the light emitting diode 

The limitations in claim 1 are sufficient to distinguish claims 2-12 and 23 which depend from claim 1 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/GRANT S WITHERS/Primary Examiner, Art Unit 2891